NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IRMA S. OCHOA,
Petr,`ti0ner,
V.
()FFICE OF PERSONNEL MANAGEMENT,
Resp0n.dent. '
2011-3069 .
Petition for review of the Merit SysteIns Protecti0n
B0ard in case n0. DAO841100543-I»1.
ON MOTION
Before PRosT, MAYER, AND GAJARsA, Circuic Ju,dges.
PER CUR1AM.
ORDER
Irma S. Ochoa moves for reconsideration of the court's
order dismissing this petition as untimely
Up0n consideration thereof

OCHOA V. OPM 2
IT ls 0R1)ERE1:) THAT:
The motion is denied
FoR THE COURT
 2 6  /s/ J an Horba1y
CC.
s2O
Date J an Horba1y
C1erk
Edward P. Fahey, Jr., Esq. nLEn
Douglas G. Edelsch1ck, Esq. u.S. c0uR'r op AppEAL3 FOR
THE FEDERAL ClRCUlT
0CT 2 6 2011
.lAN |'lDRBALY
_ CLERK